Citation Nr: 1447626	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-01 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas



THE ISSUE

Entitlement to an initial compensable rating for the service-connected bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to March 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO that granted service connection for bilateral hearing loss and assigned an initial noncompensable rating. 

In August 2012, the Veteran testified at a hearing at the RO with the undersigned Veterans Law Judge.  A transcript of the hearing is available on VBMS.

The Board remanded the case in January 2014 for additional evidentiary development, to include obtaining any updated medical records pertinent to the claim and to obtain an additional VA examination to determine the severity of the service-connected bilateral hearing loss.


FINDING OF FACT

The service-connected bilateral hearing loss disability is not shown to be manifested by worse than level III in the right ear or level II hearing acuity level on the left during the course of the appeal.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.85, 4.86 including DC 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in April 2009.  

This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the Veteran's increased rating claim, as a September 2009 rating decision granted the Veteran's claim of service connection for bilateral hearing loss, such claim is now substantiated.

His filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (2013).

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.

Specifically, a November 2010 Statement of the Case (SOC), under the heading 'Pertinent Laws; Regulations; Rating Schedule Provisions,' set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.

With respect to the duty to assist, the Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.

Therefore, the Board finds that the Veteran has been informed of what was necessary to be assigned a higher initial rating for the service-connected hearing loss disability.

The Board also finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, and private audiometric records.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

As will be discussed, the Veteran was most recently provided with a VA examination in July 2014.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).  

As requested, the RO also obtained records from the VA Medical Center (VAMC).    

The Board finds that there was substantial compliance with the prior Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).    

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

The Veteran asserts that he is entitled to a higher initial rating for his service-connected hearing loss.  His service-connected hearing loss is rated under the criteria of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6100.


Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

Specific diagnostic codes will be discussed where appropriate below. In addition, separate ratings can be assigned for separate periods of time based on facts found, a practice known as 'staged ratings.'  See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test. 

The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss. 

For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is 'V' for one ear. The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing. For example, if the better ear has a numeric designation level of 'V,' and the poorer ear has a numeric designation level of 'VII,' the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e).

Additionally, an alternate rating table (Table VIA) may be used for 'unusual patterns of hearing impairment,' including cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.


Analysis

The Veteran contends that his service-connected bilateral hearing loss disability should be rated at higher level than currently awarded to him.  He maintains that he has continued difficulty with hearing and understanding speech (particularly with background noise) and this impairs his ability to understand conversation and enjoy activities.  

In considering the audiograms during the period of the appeal, the findings recorded in connection with authorized VA testing do not support the assignment of a compensable rating under Diagnostic Code 6100.

The Veteran underwent a VA audiological examination in August 2009.  The relevant pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
5
65
75
90
58.75
LEFT
25
55
60
60
50

The speech recognition score was 92 in the right ear and 92 on the left.

In this regard, under the criteria set forth in the 38 C.F.R. § 4.85 of the Rating Schedule, the results of these audiometric evaluations reveal that the Veteran had Level II hearing for the right ear and Level I hearing in the left ear.

In applying these findings to Table VII of the Rating Schedule, the Board finds that a noncompensable evaluation (no percent) is warranted.  

Consideration has also been given to an increased evaluation under the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2008).  As stated above, an exceptional pattern of hearing impairment exists when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  

However, because the puretone thresholds as found on the August 2009 VA examination do not meet the above referenced requirements, the Board concludes that such findings do not represent an exceptional pattern of hearing impairment as contemplated in the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2013).

The Veteran underwent private audiological examination in February 2011.  The relevant pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
60
80
95
65
LEFT
30
55
75
65
56.25

The speech recognition score was 84 in the right ear and 92 on the left.

In this regard, under the criteria set forth in the 38 C.F.R. § 4.85 of the Rating Schedule, the results of these audiometric evaluations reveal that the Veteran had Level III hearing for the right ear and Level I hearing in the left ear.

In applying these findings to Table VII of the Rating Schedule, the Board finds that a noncompensable evaluation (no percent) is warranted.  Consideration has also been given to an increased evaluation under the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2008).  

As stated, an exceptional pattern of hearing impairment exists when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  

However, because the puretone thresholds as found on the February 2011 VA examination do not meet the above referenced requirements, the Board concludes that such findings do not represent an exceptional pattern of hearing impairment as contemplated in the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2013).

The Veteran most recently underwent a VA audiological examination in July 2014.  The relevant pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
60
80
90
63.75
LEFT
30
55
70
70
56.25

The speech recognition score was 88 in the right ear and 88 on the left.

In this regard, under the criteria set forth in the 38 C.F.R. § 4.85 of the Rating Schedule, the results of these audiometric evaluations reveal that the Veteran had Level III hearing for the right ear and Level I hearing in the left ear.

In applying these findings to Table VII of the Rating Schedule, the Board finds that a noncompensable evaluation (no percent) is warranted.  Consideration has also been given to an increased evaluation under the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2008).  

As stated, an exceptional pattern of hearing impairment exists when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  

However, because the puretone thresholds as found on the July 2014 VA examination do not meet the above referenced requirements, the Board concludes that such findings do not represent an exceptional pattern of hearing impairment as contemplated in the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2013).

The Board has acknowledged the Veteran's lay contentions and his testimony as to how his hearing loss disability affects his activities of daily living.  At the August 2009 VA examination, the examiner noted the Veteran experienced difficulty in meetings and had to ask for individuals to repeat themselves.  

At the July 2014 VA examination, the examiner noted that the Veteran reported being unable to understand others without his hearing aids.  

The July 2014 VA examiner also opined that the Veteran's hearing loss with amplification should not significantly affect vocational potential or limit participation in most activities.

His assertions of substantially decreased hearing, however, are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because 'disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.'  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Nevertheless, in the present case, the application of the applicable diagnostic criteria to the evidence at hand establishes that an initial compensable disability rating for the service-connected hearing loss is not assignable.

As such, the preponderance of the evidence is against the Veteran's claim for a higher evaluation for bilateral hearing loss, and the claim is denied.

In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the applicable provisions of the VA's Schedule for Rating Disabilities.  The Board has considered the functional effects of the service-connected bilateral hearing loss.

However, the record does not show that his service-connected bilateral hearing loss presents an unusual or exceptional disability picture so as to render the application of the established rating criteria impractical in this case.  

The manifestations of the service-connected disability, namely difficulty hearing, are reasonably addressed by the rating criteria.


ORDER

An initial compensable evaluation for the service-connected bilateral hearing loss disability is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


